Per Curiam:

Argumentada oralmente por ambas partes la moción de desestimación por frivolidad presentada por la demandante-apelada; estudiados los alegatos y la prueba en autos para determinar el mérito del único error imputado por las demandadas-apelantes al tribunal a quo, en el sentido de que la cuantía de $3,500 concedida en concepto de indemnización por los daños y perjuicios sufridos por la demandante “es excesiva y arbitraria, y por lo tanto, cometió *562abuso de discreción” dicho tribunal, y de la solicitud de que la misma sea rebajada a $1,850, rebajándose también la suma de $350 fijada para honorarios de abogado, el Tribunal es de opinión que la apelación interpuesta es .frívola y que debe de-sestimar el presente recurso, debiendo imponerse las costas de apelación a las apelantes, incluyendo una suma de $250 para honorarios del abogado de la apelada. Ley núm. 411 de 11 de mayo de 1951 ((1) pág. 1095).